EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTANTS We hereby consent to the incorporation by reference in this Form S-8 Registration Statement ofBioSig Technologies, Inc. of our report dated February 20, 2015, relating to the financial statements of BioSig Technologies, Inc., which appear in the Annual Form 10-K of BioSig Technologies, Inc. for the years ended December 31, 2014 and 2013. Our report includes an explanatory paragraph expressing substantial doubt regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Liggett, Vogt & Webb, P.A. New York, New York April 17, 2015
